     Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 1 of 12




       caseNo.:L\-           EAC'5ibS
       Dept.   No.:   \


            IN THE SEVENTH JUDICIAL DISTRICT COURT OF TIIE STATE OF NEVADA

                              IN AI\D FOR TIIE COUNTY OF WHITE PINE
                                                * *   ,1.   ,|ill.



      BAKER RANCHES, INC', a Nevada
      corporation, DAVID JOHN ELDRIDGE AND
      RUTH ELDRIDGE, as Co-Trustees of the
      DAVID JOHN ELDzuDGE AND RUTH
      ELDRIDGE FAMILY LIVING TRUST, dAtEd
      January 31,20A7; ZANE JORDAN; and
      JUDEE SCHALEY,

               Plaintiffs,

      VS,


      DEB HAALAND, in her official capacity as
      Secretary of the United States Department of
      the Interior, the UNITED STATES
      DEPARTMENT OF THE INTEzuOR,
      SHAWN BENGE, in his official capacity as
      Acting Director of the National Park Service,
      the NATIONAL PARK SERVICE, and
      JAMES WOOLSEY, in his official capacity as
      Superintendent of the Great Basin National
      Park,

                Defendants.


                                               SUMMONS

      TO THE DEFENDANT: UNITED STATES DEPARTI}TENT OF THE INTERIOR
25
      YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT
26    YOUR BEING HEARD UNLESS YOU RESPOND IN WRITING WITHIN 21
27
      CALENDAR DAYS. READ THE INFORMATION BELOW VERY CAREFULLY.
5    ril Case 3:21-cv-00150-LRH-WGC
                          (         Document 1-1 Filed 04/01/21 Page 2 of 12




      I          A civil Complaint has ben filed by the plaintif(s) against you for the relief   as set   forth
          in the Complaint.
     2

      3
                  l.   If you intend to defend this lawsuit, you must do the following within 2l    calendar
                       days after service of this surtmons, exclusive of the day of service:
     4
                       a.   File with the .Clerk of the Court, whose address is shown below, a formal
    ,5                      wriuen ariswer to ttre complain! along with the appropriate filing fees, in
                         . accordance with the rules of the Court and;
      6
                       b.   Serve a copy of your answer upon'the attorney.or plaintiff(s) whose name and
      7                     address is shownbelow.

      I          2.    Unless you rcspond, a default will be entered upon application of the plaintif(s)
      9
                       and this Court may enter a judgment against you for the relief demanded in the
                       complaint.
     l0
     ll
     t2
     l3
     t4                                           Seventh Judicial Distribt Court
                                                  White Pine County
     l5                                           801 Clark Strct, Suite 4
                                                  Ely, NV 89301
     l6
     t7
          Issued at the request of:
     l8
          DEBBIE LEONARD (NSBN 8260)
     l9   LEONARD LAW, PC
          955 S. Virginia St., Suite 220
    20    Reno, Nevada 89502
          Telephone: Q7 5') 9il4656
    2l    Email : debbie@leonardlawpc.com

    22

    23

    24

    25

    26

    27

     28
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 3 of 12


                                                                                                ' '.1':l lr



                caseNo.:(N       -b\$!fbS                                                    i.iLrD
                Dept.No.:   \                                                    2021        l'lAR       l9   Pif tr: 0g

                                                                                'i'-:ii!
                                                                                           :: i li  Ii'- i i,l. Llr'ff
                                                                                                                   ./ til
                                                                                           iE    ti h"ijcuiir 0t_rnr
                                                                                  'iY- \\i
                                                                                           -A         i]iPUIr


                 IN THE SEVENTII JIIDICIAL DISTRICT COI'RT OF TI{E STATE OF NEVADA
ffiE
Eu o)                                 IN AND FOR THE COUNTY OF WHITE PINE
E$
l5t
ffig
           e,                                            *****

                BAKER RANCHES, NC., aNevada
                corporation. DAVID JOHN ELDRIDGE
                AI{D RUTH ELDRIDGE, as Co-Trustees of
                the DAVID JOHN ELDRIDOE AND RUTH
                ELDRIDGE FAMILY LIVING TRUST,                       COMPLAINT IN EQUITY
                dated January 31, 2A07;ZANE JORDAN;
       6
                                                                 TO ENFORCE BAIGR'LEHMAN
       -        and JUDEE       SCHALEY,                                  I)ECREE
U !B
 trr                    Plaintiffs,
       3g
 d
 cl    H'g
Ff NP
                vs.
"o AT
 t\t
 tr
       f6
       6a
                DEB HAALAND, in her official capacity as
 o .E{          Secretary of the United States Department of
 c,             the Interior, the UNITED STATES
 Fl F$
                DEPARTMENT OF TI{E INTERIO&
       €tr      SHAWN BENGE, in his official capacity as
       2
       a        Acting Director of the National Park Service,
                the NATIONAL PARK SERVICE, and
                JAMES WOOLSEY, in his oflicial capacity
                as Superintendent of the Great Basin National
                Park,

                         Defendants,



                        COMES NOW, Plaintiffs BAKER RANCHES,           NC. ("Baker               Ranches"), DAVID

                JOHN ELDRIDGE AND RUTH ELDRIDGE, as CO.TTSICES                        OT      iN" DAVID            JOHN

                .ELDRIDGE AND RUTH ELDzuDGE FAMILY               LMNG TRUST,         dated January 31,2007;

                ZANE JORDAN; and JUDEE SCHALEY (collectivety, "Plaintiffs"), bY and through their
                undersigned attomey, Debbie Leonard of Leonard Law, PC, states their complaint against the
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 4 of 12




            I   United States Department of the lnterior, the National Park Service, and the Great Basin

           2    National Park as follows:

           3                                              PARTIES

           4           l.      Plaintiff Baker Ranches, Inc. is a Nevada corporation that owns,         holds,

            5   maintains, and is the lawful successor   in interest to water rights that were adjudicated   and

            6   decreed pursuant to the Findings of Fact, Conclusions of Law and Decree entered on October

            7   16, 1934, as corrected nunc pro tunc on February 23,1950, in Case No. 2874, In the Matter     of
            8   the Determination of the Relative Rights ln and to the Waters of Baker and Lehman Creeks

            9   and Tributaries in the County of White Pine, State of Nevada ("the Decree") to irrigate

           t0   farming and grazing lands in White Pine County, Nevada. Baker Ranches' principal place of

           ll   business is in White Pine County, Nevada.
     o
     -{c   t2          2.      Plaintiffs David John Eldridge and Ruth Eldridge, as co-trustees of the David

o    ,E5   l3   John Eldridge and Ruth Eldridge Family Living Trust, dated January 31, 2007, are residents
A
B
     {{
     aB
           l4   of Baker, Nevada. The Eldridge Family Living Trust owns, holds, maintains, and is the lnwftl
cl
Fl   t6
!o E#      l5   successor in interest to water rights that were adjudicated and decreed pursuant to the Decree
Gl
E
     fd
     #s
o          r6   to irrigate farming and grazing lands in White Pine County, Nevada.
c,
Fl   p*
           t7          3,      Plaintiff Zane Jordan is a resident of Ely, Nevada. Mr. Jordan owns, holds,
     €tr
     2
     6     t8   maintains, and is the lawful successor   in interest to water rights that were adjudicated   and

           t9   decreed pursuant to the Decree   to inigate farming and grazing lands in White Pine County,

           2A   Nevada.

           2l           4.     PlaintiffJudee Schaley is a resident of Ely, Nevada. Ms. Schaley owns, holds,

           22   maintains, and is the lawful successor   in interest to water rights that were adjudicated   and

           23   decreed pursuant to the Decree   to irrigate farming and grazing lands in White Pine County,

           24   Nevada.

           25           5.     Defendant Deb Haaland is the Secretary of the United States Department of the

           26   Interior. As Secretary, she is responsible for the direction and supervision of all operations

           27   and activities in the Department of the Interior, including those taken by the National Park

           28   Service.
            Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 5 of 12




        I          6.      Defendant United States Department of the Interior is a Cabinet'level agency

       2    of the U.S.   government that manages some      of America's natural and cultural     resources,

       3    including the Great Basin National Park ("the Park") and that claims to be the successor'in-

       4    interest to certain water rights that were adjudicated and decreed pursuant to the Decree.

        5          7.      Defendant Shawn Benge is the Acting Director of the National Park Service

        6   and is sued in his official capacity. As Acting Director, Mr. Benge is responsible for the

        7   direction and supervision   of all   operations and activities   of the National Park   Service,

        8   including those in the State of Nevada.

        9          8.      Defendant National Park Service ('NPS") is an agency        of the United     States

       l0   Department of the Interior charged with managing Great Basin National Park.

       ll          9.      Defendant James Woolsey is the Superintendent of the Great Basin National

 Itn        Park and is sued in his oflicial capacity. As Superintendent, Mr. Woolsey is responsible for

,lE [ ,,    the direction and supervision of all operations and activities in the Great Basin National Park.

ilg€ ,-     In that capacity, Mr. Woolsey and his agents and employees are charged with complying with

       ,,   the Decree.
flBt
FltE   ro                                  JURISDICTION AND VENUE
slEl ,,             10.    Jurisdiction is proper in this Court pursuant to Nev. Const. art. 6, $6, the
 lE-
 l6

 la    rB   Court's equitable jurisdiction to enforce its own decrees and NRS 533.450(l).

       19           ll.    Defendants have waived sovereign immunity pursuant to 43 U.S.C. $666(a)

       20   and by virtue of holding water rights adjudicated under the Decree.

       2t           12.    Venue is proper in this Court because ttris Court entered the Decree and

       22   maintains jurisdiction to enforce it, and the acts and events giving rise to this action occurred

       23   in White Pine County, Nevada.

       24                                   GENERAL ALLEGATIONS

       25           13.     The Decree adjudicated the respective rights to the waters of Baker            and

      '26   Lehman Creeks and their tributaries (collectively, "the Creeks").

       27           14.     The Plaintiffs hold the following water rights under the Decree with the

       28   following priority dates:
               Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 6 of 12




          I                   a.    PlaintiffBaker Ranches, Inc.'s share of Proof of Appropriation No. 01066

          2                         is appurtenant to 1,751.87 acres and has a priority date between 1872 to

          3                         1904.

          4                    b.   Plaintiff David John Eldridge and Ruth Eldridge Family Living Trust's

           5                        share of Proof of Appropriation No. 01066 is appurtenant to 8.8 acres and

           6                        has a prioritY date   of 1872.

           7                   c. Plaintiffs        Zane Jordan's and Judee Shaley's share     of   Proof of
           I                   .    Appropriation No. 01066 is appurtenant to 7.13 acres and has a priority

           9                        date    of   1876.

          l0          15.      The Nationat Park Service claims to be the successor-in-interest to two water

          l1   rights adjudicated under the Decree, Proofs of Appropriation Nos. 01065 and a portion of No.

     Bn        01066. Proof of Appropriation No. 01065 is appurtenant to 7.5 acres and has a priority date   of

o
p.
     ![,,      1890. The National Park Service's share of Proof of Appropriation No. 01066 is appurtenant

 ; $f ,*       to 25 acres and has a priority date of 1904.
Fl iE
GI


"o Ef ts               16.     What is now the Park was previously managed by the United States Forest
GI  t'{
 tr *E ro
 o :$I         Service as part of the Nevada National Forest, which was withdrawn from the public domain
l)
Fl
     EE rz     and created on February 10, 1909.
     E-
     o
     ts18              17.     The Nevada National Forest was later incorporated into the Humboldt National

          l9   Foreston Oct.   l,   1957.

          20           18.     The Park was created on October 27,1986 by Public Law 99-565 ("the GBNP

          2t   Enabling Acti'), which indicated that withdrawal of lands for the Park was "subject to valid

          22   existing rights."

          23           19.     The GBNP Enabling Act makes clear that creation of the Park "shall [not] be

          24   construed to establish a new express or implied reservation to the United States of any water

          25   or water-related right with respect to" the lands withdrawn for the Park, and "[n]o provision

          26   of this Act shall be construed as authorizing the appropriation of water, except in accordance

          27   with the substantive and procedural'law of the State ofNevada." l6 U.S.C. $4lOmm'l(h).

          28   ilt
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 7 of 12




           I          2A.       The Decree provides, inter alia, the following:

           2          That the Judgment and Decree to be hereinafter entered should provide thaf
                      iarti una evefu water user of the Baker and Lehman Creeks stream systemand
           3          iti iiiUrturies, and each of agents, attorneys, serants, employees, and their
                      resoective suicessors in inteiest, and each-and every persoh acting in aid or
           4          asslstance of said parties, or either or any of them, be perpetually enjoined and
                      restrained as follows, to-wit:
           5
                      (a) From at anv time diverting or using or preventing or obstructing the florv,
           6
                      ' ' in whole oi in part, in or [long its natu-ral channel, -of any of the water or
                          iaiO stream syiteni, except to- the extent and in the aniount and in the
           7              mannCr and it the time'or times fixed by this Deqee and allocated,
                          attoweO, prescribed, and determined to such parties respectively' and as
            I             mav be'illowed in the permits which have-been or may hereafter be
                          grahted by the Sate Engineer of the state of Nevada.
            9
                      (b) From diverting from the natural channel and from using any of the said
           l0             water for irri-gation or any other purpose in - elKceg of the amount
                                        all6tted to or foisaid party h6rein and fixed by this Decr-ee, or
                          specifically-of
           ll             ii excess the specified allotrireni under such permit or permits so
                          heretofore granted'or which may hereafter he granted by said State
     t     l2                Engineer.
     fE
     ,z* l3           (c) From diverting from the natural channel and from using any of the said
                          waters in any other manner or for any other Purpose or purposes. orxPon
     Ji{                  any other land or lands or in any 6ther amount than as provided -and
 F 8E l4
 cl                       priscribed by the terms or this Deciee or by any such permit so granted by
FI   !e
      r5                     said State Engineer.
"o
Gl ?E
q #8                  (d) From diverting from the natural channel and from using any of the said
o     t6
q,
F]   $;                   water at any 5ther time or times than as specified and-provided. py_ the
           l7             terms of this Decree or by any such permif so granted by the said State
     €F                      Engineer.
     ?,
     a     l8
                      (e) From in any manner meddling with, opening, closing,-changing, injuring,
           t9             or interfering with any headgates,- weiis,- water-boxes, flu99p,. o1
                          measuring de-vices, or e ither or aiy of them, placed,- installed, established,
           20             or appro#a by said State Engineei or by his-authorlty gr direction, unless
                          suc6' act be'done with t['e permisiion or authority of the water
           2l             commissioner or commissioners'on said stream system iiuring the period
                          of his regulation or control of said water, o-r, if not done. during such
           22             neriod of-his control. then by virtue or the allowances, authority, terms,
                          'and provisions of this Decr6e or by I permit so granted by said State
           23                Engineer.

           24          21.       Baker and Lehman Creeks flow through the Park.

           25          22.       The point at which the Plaintiffs divert water from Baker and Lehman Creeks

           26   is downstream of the Park boundary and outside the Park.

           27                    A Notice of Location of Water Right By Willard Burbank, recorded in        the

           28   official records of White pine County in Book 34, pages 205-208 at the request of George W.
                 Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 8 of 12




            I    Baker, who is a predecessor      in interest to the Plaintiffs, identifies the original point of
            2    diversion from Baker Creek located within the boundaries of what is now the Park and

           .3    indicates that it had been in use for 15 years, which would date it to 1872.

            4           24.     The place of use of the Plaintiffs' rvater rights is in White Pine County,

            5    Nevada, outside the Park boundary.

            6            ZS.    The availability of water flows to satisfy Plaintiffs' decreed water rights

            7    depends on the unobstructed, undiverted and unconsumed flow of water in the Creeks through

            8    the Park.

            9            26.    Defendants operate campgrounds along Lehman Creek and Baker Creek for

           l0    rvhich they have no water rights.

           lt            27.    Defendants are diverting and using tributary water from Baker and Lehman

      BD         Creeks at the campgrounds without a water right, thereby violating the Decree and interfering

U
A
      E[,,       with Plaintiffs' exercise of their senior decreed rights'

B     *f ,*              28,    There are caves, cracks and sinks along the channel ofBaker Creek.
3tt
r.t   TB
      5# ts              Zg,    Historically, Plaintiffs' predecessors have entered into the Baker Creek
G'    f{
E
o
ru
      {e    ro   channel, using machinery and by hand, to build diversions, clear channel obstructions and to
FI    B* ,,      move rocks and debris to block the openings of the caves, cracks and sinks to prevent the loss
      €tr"
      fir8       of their decreed water rights

            l9           30.     Under Nevada law and the Decree, Plaintiffs have the right to the unobstructed

           20    flow of their decreed water rights and the salvage and capture of their decreed water rights

           2l    before the water is lost into caves, cracks and sinks.

           22            31.     Defendants have allowed rocks, debris and vegetation to accumulate and have

            23   placed debris and obstructions in the Creeks that obstruct the free flow of water to Plaintiffs'

            24   points of diversion and cause Ptaintiffs' water rights to be diverted, consurned, an lost into

            25   side channels, caves, cracks and sinks.

            26           32.     Because   of Defendanis' acts and omissions, in 2012     and ?02A,   afi of Baker

            27   Creek,s flow was being lost into a sink along Baker Creek, such that Plaintiffs were deprived

            28
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 9 of 12




            1   of their decreed rights. No usable flow has existed in Baker Creek downstream from the sink

           2    to the confluence of Lehman Creek since 2020.

           3            33.       Defendants have prevented Plaintiffs     - with threat of law enforcement action -
           4    from entering into the Park to remove obstructions to flow and to prevent their decreed water

           5    rights from being lost into caves, cracks and sinks.

           6            34.       Defendants have not moved rocks, debris and other obstructions to the flow so

           7    that all of Plaintiffs' decreed rights reach their points of diversion

            8           35.       By preventing Plaintiffs from exercising the full amount of their            decreed

            9   rights, Defendants seek to unlawfully augment water resources rvithin the Park without a right

           l0   to do so.

           ll           36.       plaintiffs are iqiured by the actions and inactions            of   Defendants and

                                                                                                         Park
     B     t2   Defendants' threat of taw enforcement action that prevents Plaintiffs from entering onto
     tr
U iL l3         property to preserve and protect the flow to satisfy their senior decreed rights.
A
t JE t4
cl RH
                        37,       Defendant NPS has engaged in decades of unnatural fire suppression activities,

                resulting in the proliferation of vegetation and' debris in the Creeks that did not exist at the
FI
'o EB l5
 rs dA
 c #n 16        time Plaintiffs' predecessors established their decreed rights'
o
tu
rl $*                             Riparian areas along the Creeks are now choked with vegetation and debris
           17           38.
     ttr
     2
     a     l8   that did not exist at the time Plaintiffs established their decreed rights.

           l9           39.       The vegetation and debris ur"
                                                                   "onruring
                                                                                and evapotranspiring the water that is

           20   decreed to   plaintifh   and obstructing the   flow of water to Plaintiffs' points of diversion.

                        40.       The vegetation and debris dam and cause water to leave the natural channels       of
           2t
                Baker and Lehman Creeks, which in turn causes evaporation and loss of Plaintiffs'
                                                                                                  decreed
           22
                                                                                                      points of
           23   rights and prevents the full amount of Plaintiffs' decreed rights from reaohing their

                diversion.
     ,24
                            41.   Defendants have planted vegeiation along a newly braided channel in Lehman

 :
 :

         .26     Creek, thereby consuming Plaintiffs' senior decreed rights
                                                                            and preventing Plaintiffs' decreed

           27    rights from reaching Plaintiffs' points of diversion'

           28
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 10 of 12




            I                                      T'IRST CLAIM FOR RELIEF
                                                      (Enforcement of Decree)
            2
                           42,    Plaintiffs repeat and incorporate the allegations contained in the preceding
            3
                 paragraphs as    ifset forth verbatim herein.
            4
                           43,    The.Court retains equity jurisdiction to enforce the terms of the Decree.
            5
                           44.    firrough the acts and omissions described herein, Defendants are interfering
            6
                 with and preventing Plaintiffs from exercising their deoreed rights.
            7
                           45,    Through the acts and omissions described herein, Defendants are consuming
            8
                 water that belongs to others, in violation of the Decree.
            9
                           46,    Through the acts and omissions described herein, Defendants are using water
           l0
                 that belongs to others for the benefit of Park resources for which Defendants lack any water
           ll
                 rights.
     Bn                    47.   Through the acts and omissions described herein, Defendants are consuming
t)
tu
     ![,,        water in excess of their decreed rights.
E
Gl
     {f
     t6
        ,o
                           48.    Plaintiffs have been and continue to be irreparably injured by the acts of
il
.g   E,E   TS
li
6
tr
     t'{         Defendants.
o    €g ro
(,
Fl                         49.    Plaintiffs: iqiuries cannot be satisfied rvith compensatory damages.
       ,,
     $$                    50.    In order to prevent Defendants'from continuing to violate the Decree, the Court
     Hl8
                 must exercise its equitable powers to enjoin Defendants from interfering with Plaintiffs'
           t9
                 exercise of their senior decreed rights and to hold Defendants in contempt of Court for their
           20
                 violations of the Decree.
           2l
                           WHEREFORE, Plaintiffs pray for relief as follows:
           22
                            l.    That this Court enter an Order enjoining Defendants, under penalty of
           23
                 contempt, as follows:
           24
                                   a.   Defendants shall refrain from diverting and using tributary water from
           25
                                        Baker and Lehman Creeks at the campgrounds.
       '26
                                   b.   Defendants shall refrain from interfering with Plaintiffs' efforts to remove
           27
                                        obstructions and debris from the Baker and Lehman Creek channels; to
           28
                Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 11 of 12




            I                       move rocks and debris       to block   caves, sinks and seeps;    to   prevent

            2                       braiding;   to redirect water back into the channel; and to        otherwise

            3                       maximize the flows of Baker and Lehman Creeks from their sources to

            4                       Plaintiffs' points of diversion, pursuant to the law of prior appropriation.

            5                       See Tonkin   v. Winzell,2T Nev. 88, 73 P. 593, 595 (1903); Ennor v. Raine,

            6                       27   Nev. 178,74P.1,2(1903); Buckers In., Mill. & Inp. Co. v. Farmers'
            7                       Indep. Ditch Co.,72P.49,50 (Colo. 1902).

            8                       Altematively, Defendants shall remove obstructions and debris from the

            9                       Baker and Lehman Creek channels; move rocks and debris to block caves,

           l0                       sinks and seeps; to prevent braiding and the formation of side channels

           ll                       due to obstructions in the channel; redirect water back into the channel;

     8D                             and otherwise ensure the unobstructed and undiverted flows of Baker and

o
B{
     I[,,                           Lehman Creeks from their sources to Plaintiffs' points of diversion.

B
GI
     {f
     do
     s6
        ,o                          Defendants shall refrain from threatening Plaintiffs with law enforcement
Fl
!o   Hf    ts                       action or criminal prosecution, or prosecuting Plaintiffs for Plaintiffs'
({   f{
H
o
(,
     {B    ro                       actions to protect and preserve Plaintiffs' decreed rights.
Fl
       ,,                           Defendants shall refrain from diverting water in any manner other than as
     H$
     Hl8                            allowed under the Decree or in excess of their decreed rights'

           r9                       Defendants shall refrain from planting vegetation in the riparian corridors

           20                       of Baker and Lehman Creeks or otherwise consuming tributary water.

           2t                       Defendants shall refrain from felling trees or other vegetation        in   the

           22                       channels of Baker and Lehman Creeks.

           23                  For costs and fees to be awarded to Plaintiffs due to lraving to bring this action

           24   to enforce the Decree.

           25           3.     Such other and further relief as the Court may deem proper.

           26   t/t
                ilt
          ,27
           28   ilt
                 Case 3:21-cv-00150-LRH-WGC Document 1-1 Filed 04/01/21 Page 12 of 12




             I                                       ATT'IRMATION

            2           The undersigned does hereby affirm that the preceding document does not contain the

            3    Social Security number of any person.

            4           DATED: March lg,212l

             5                                             LEONARD LAW, PC

             6

             7

             8
                                                           775-964-4656
             9                                             debbie@leonardlawoc.com

            l0                                            Attorneyfor Plaintiffs

            1l

  Bn
  tc
o
  tg"
tr{
;cl *E      14
Fl t6
E HS ts
G'
  d6  !-
q
o  Eu re
lU
r-l
      P$,,
      qE-

      n18
            l9
            20

            2l
            22

            23

            24

            25

            26

            27

            28
